Exhibit 10.18.2
 
SEVENTH AMENDMENT TO
SERVICE EXPENSE REIMBURSEMENT AGREEMENT
(TEXAS AND OKLAHOMA)


This Addendum (“Addendum”) is attached to and by reference made a part of the
Service Expense Reimbursement Agreement between the insurance companies named
below (collectively, “Company”) and CONN APPLIANCES, INC. (“Customer”), dated
July 1, 1998 (the “Agreement”).  This Amendment is effective May 1, 2009
(“Amendment Effective Date”).


NOW, THEREFORE, IT IS MUTUALLY UNDERSTOOD AND AGREED AS FOLLOWS:


1.
Paragraph (F) shall be added to Section 5 of the Agreement immediately following
paragraph (E), as follows:



 
(F)
Bill Company monthly for the amount of premiums that are earned but not
collected due to Customer’s charge-off on its books (“Premium Charge-offs”),
during such previous month, of the relevant consumers’ accounts under which the
premium was financed.  Company shall be obligated to pay Customer in monthly
increments for such charge-offs on a quarterly basis at the time the Contingent
Compensation Credit is calculated, up to the amount of Contingent Compensation
Credit available for payment in that period; any Premium Charge-offs during a
quarter which are billed to but not paid by Company in their entirety for any
month due to the fact that the total Premium Charge-offs for the quarter exceed
Contingent Compensation Credit due Customer for the relevant quarter shall not
be paid during such quarter, but such monthly increment shall be eligible for
payment in a subsequent quarter in which a Contingent Compensation Credit is due
Customer.  For the avoidance of doubt, Company will deduct the Premium
Charge-offs billed for each month during the quarter, as reflected in paragraph
(h) of Paragraph A.(1) of the Group Experience Rating/Contingent Compensation
Addendum, from the calculated premium, as determined in paragraphs (a) through
(c) of Paragraph A.(1) of the Group Experience Rating/Contingent Compensation
Addendum, but if the Contingent Compensation Credit due Customer for any quarter
is insufficient to cover the Premium Charge-offs billed by Customer for any
month during that quarter, the total Premium Charge-offs billed for that month
will be carried over and paid in monthly increments from available Contingent
Compensation Credit in future quarters.  Upon termination of this Agreement, any
billed Premium Charge-offs which remain unpaid by Company shall be waived by
Customer.  It is acknowledged and agreed by the parties that Premium Charge-offs
which have accumulated on Customer’s books as of the Amendment Effective Date
may be billed by Customer commencing with the month of May, 2009.   Further,
Company’s obligation for payment of Premium Charge-offs billed by Customer shall
be limited by any applicable compensation caps, and Company shall have no
obligation to pay any excess over applicable compensation caps.



 2.
Paragraph (h) shall be added to Paragraph (1) of Section A of the Group
Experience Rating/Contingent Compensation Addendum, as follows:



 
(h)
The cumulative total of all Premium Charge-offs billed Company by Customer
pursuant to Paragraph (F) of Section 5 of the Agreement.



3.
Schedule C, as referenced in Paragraph 6. of the First Amendment to Service
Expense Reimbursement Agreement (Texas) shall be deleted in its entirety and
replaced with Schedule C attached hereto and made a part hereof, into which Line
G., “Premium Charge-Off”, has been incorporated.

 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Seventh Amendment by their
duly authorized officers and representatives on the date(s) indicated below.
 

  CONN APPLIANCES, INC.     (“Customer”)             By:
/s/ Timothy L. Frank
            Print Name:
Timothy L. Frank
            Title:
Chief Executive Officer
            Date:
August 8, 2009
                     AMERICAN BANKERS LIFE ASSURANCE COMPANY OF FLORIDA    
(“Company”)             By:
/s/ Dawn Lamnin
            Print Name:
Dawn Lamnin
            Title:
Vice-President
            Date:
August 13, 2009
                    AMERICAN BANKERS INSURANCE COMPANY OF FLORIDA    
(“Company”)             By:
/s/ Dawn Lamnin
            Print Name:
Dawn Lamnin
            Title:
Vice-President
            Date:
August 13, 2009
                    AMERICAN RELIABLE INSURANCE COMPANY     (“Company”)        
    By:
/s/ Dawn Lamnin
            Print Name:
Dawn Lamnin
            Title:
Vice-President
            Date:
August 13, 2009
 

 
 
2

--------------------------------------------------------------------------------

 
 

  RELIABLE LLOYDS INSURANCE COMPANY     by its attorney-in-fact,     American
Bankers General Agency, Inc.     (“Company”)                     By:
/s/ Katharine A. McDonald
            Print Name:
Katharine A. McDonald
            Title:
Sr. Vice-President
            Date:
August 13, 2009

 
 
3